Order entered May 26, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00934-CV

                         KALEI MERRILL, Appellant

                                        V.

                   MITCHELL CURRY, ET AL., Appellees

               On Appeal from the 380th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 380-01827-2019

                                    ORDER

      Before the Court is the May 23, 2022 letter of counsel for appellant which

we construe as a motion to take judicial notice of various documents. We DEFER

the motion to the submissions panel. This appeal will be submitted in due course.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE